Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 are pending. Claim 14 is withdrawn. Claims 1, 5-7, and 13-14 have been amended. The rejections under 35 USC 112b are withdrawn in view of the amendment. The art rejection is revised in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiskopf (US 2007/0057412) in view of Gjovik (US 2022/0297375).
Regarding claim 1, Weiskopf discloses a machine for manufacturing three-dimensional components by selectively solidifying powdered build-up material with a process beam in a process chamber (a laser sintering apparatus [0003]), comprising a machine base frame comprising a machine frame (support housing 20, [0048], Figs. 3, 10-11) and a supporting frame (build carriage 30, [0048], Figs. 3, 10-11) that is attachable to the machine frame (support housing 20, [0048], Figs. 3, 11), wherein the supporting frame accommodates at least one process chamber (build chamber 25, [0057-58], Figs. 3, 10-11); and at least one interface (alignment pairs 102a, 102b, and 102c with extending projection 104 and receiver 106 with recess 108, [0049-50], Figs. 3, 11) arranged between the supporting frame (build carriage 30, [0049], Figs. 3, 11) and the machine frame (support housing 20, [0049], Figs. 3, 11), wherein the at least one interface connects a support portion of the supporting frame (at interface of alignment pairs of build carriage 30, [0049], Figs. 3, 11) to the machine frame (support housing 20, [0049], Figs. 3, 11), wherein each of the at least one interfaces comprises a pin (projection/tooling ball 104, [0049-50], Figs. 3, 11).
Weiskopf teaches a machine substantially as claimed. Weiskopf does not disclose wherein each of the at least one interfaces comprises a pin and two compensating elements, wherein the two compensating elements are positioned on a top surface and a bottom surface, respectively, of the support portion of the supporting frame, and wherein the interface reduces transmission from the machine frame to the supporting frame of any one or more of mechanical stress, thermal stress, vibration, and shock.
However, in the same field of endeavor of frames for 3D printers (abstract), Gjovik teaches wherein each of the at least one interfaces comprises a pin and two compensating elements (fasteners 160 as pins and damping pads 154a and 154b as compensating elements, [0055], Figs. A7A-B), wherein the two compensating elements are positioned on a top surface and a bottom surface, respectively, of the support portion of the supporting frame (damping pad 154b on top surface 164 of damper frame base 156, damping pad 154a on bottom surface 162 of damper frame base 156, [0055], Figs. 7A-B), and wherein the interface reduces transmission from the machine frame to the supporting frame of any one or more of mechanical stress, thermal stress, vibration, and shock (damping pads 154 are formed from an energy damping material and dampen vibration, [0054], see also [0003-04] and [0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified alignment pairs 102a, 102b, and 102c to have the damping pads 154a and 154b of Gjovik on each side of the flange of tooling ball 104 because [0061] of Gjovik teaches that dampers reduce vibration transmission which [0003-04] of Gjovik teaches in turn improves accuracy and performance.
Regarding claim 2, Weiskopf as modified teaches wherein the at least one interface comprises a three-point support between the machine frame and the supporting frame (three alignment pairs 102a, 102b, and 102c, [0049], Figs. 3, 11).  
Regarding claim 3, Weiskopf as modified teaches wherein the supporting frame is attached to the machine frame only by the at least one interface (lifting devices 166, 168 are not always engaged and so attachment is only by the three alignment pairs 102a, 102b, and 102c, [0049] [0058], Fig. 3).  
Regarding claim 4, Weiskopf as modified teaches wherein the three-point support comprises one or more detachable connecting arrangements (the connections are releasable, [0050]).  
Regarding claim 5, Weiskopf as modified teaches wherein the one or more detachable connecting arrangements are located between a support section provided on the machine frame and a support portion provided on the supporting frame (alignment pairs 102a, 102b, and 102c are so located, with the portions that the tooling balls 104 and receivers 106 extend from constitutes support sections on support housing 20 and support portions of build carriage 30, [0048-49] Figs. 3, 11).  
Regarding claim 6, Weiskopf as modified teaches wherein the one or more detachable connecting arrangements each comprises a pin that is connected at one end portion by clamping or screwing to the support section of the machine frame and at the opposite end portion by clamping or screwing to the support portion of the supporting frame (threading to screw in on both sides in an embodiment, [0051]; note that none of the other claims depend from claim 6).  
Regarding claim 7, Weiskopf as modified teaches wherein the one or more detachable connection arrangements each comprises at least one compensating element for aligning a longitudinal axis of the pin in the interface (tooling ball 104’s interaction with receiver 106 and chamfer 110 allows for initial misalignment to be properly positioned and aligned, [0050], Fig. 4).  
Regarding claim 8, Weiskopf as modified teaches wherein the supporting frame has a base frame on a floor side (build carriage 30 has four bars connecting the bottom, Figs. 10-11), wherein two sidewall support structures opposite one another extend from the base frame (bars extend up from each side of build carriage 30, Figs. 10, 11), wherein the two sidewall support structures are stiffened with a rear wall (two cross bars along the back (relative to perspective in Figs. 10, 11) with two vertical bars extending between them form a rear wall of build carriage 30 extends along the back, Figs. 10-11), and wherein a support portion is provided on each of the sidewall support structures (a top bar extending from front to back on each side of build carriage 30, Figs. 10-11).
Regarding claim 9, Weiskopf as modified teaches wherein the sidewall support structures and the rear wall form a U-shaped frame structure (U forms from top side bars of build carriage 30 and the top back bar of build carriage 30, Figs. 10-11).  
Regarding claim 10, Weiskopf as modified teaches wherein a support portion is provided on each outer side of the sidewall support structure (top side bars of build carriage 30 have a structure supporting tooling ball 104 that constitute a sidewall support structure, [0048], Figs. 3, 10-11).  
Regarding claim 11, Weiskopf as modified teaches wherein the machine frame has a base support on which a supporting framework is constructed from a plurality of longitudinal profiles which are opposite one another in pairs (support housing 20 has pairs of opposite bars on the left and right sides extending vertically, Figs. 10-11), wherein between two longitudinal profiles a receiving space for the supporting frame is formed and at least one support section is provided (build carriage 30 is received between the two front vertically extending bars, Fig. 11; at least one support section for a tooling ball 104 is provided between the vertically extending bars, [0048], Figs. 3, 10).
Regarding claim 12, Weiskopf as modified teaches wherein the supporting frame comprises: a single detachable connection arrangement at an upper end portion of one sidewall support structure between the support portion of the one sidewall support structure and a support section of the machine frame (alignment pair 102c with outwardly extending projection 104 from sidewall support structure from top back of build carriage 30 and receiver 106 from support portion of support frame 20, [0048-49], Figs. 3, 11); and two detachable connection arrangements spaced apart from each other at the opposite sidewall support structure between the support portion and a second support section of the machine frame (opposite alignment pairs 102a and 102b with outwardly extending projections 104 from sidewall support structures from top opposing sides of build carriage 30 and receivers 106 from opposite support portions of support frame 20, [0048-49], Figs. 3, 11).  
Regarding claim 13, Weiskopf as modified teaches wherein the one detachable connection arrangement located in the interface is aligned centrally between the two opposite detachable connection arrangements (alignment pair 102c is aligned centrally between alignment pairs 102a and 102b, [0053] Figs. 3, 11).
Response to Arguments
Applicant’s arguments, filed October 19, 2022, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gjovik (US 2022/0297375).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744